Mr. Justice Breese delivered the opinion of the Court: It is unnecessary to examine the grounds on which the appellee bases his case, or to discuss them, for the reason that the whole subject presented by them has been fully considered and determined by this court, in the case of the Supervisors of Whiteside county v. Burchell and Bressler, 31 Ill. 68. The object of the bill in that case and of the suit in this, is the same—to compel the county to execute a trust supposed to have devolved upon it, by reason of the surrender to it, by the State, of the swamp and overflowed lands lying within the county. We have held, no such trust existed, and that the purchasers of those lands from the county were remediless. We will not go over the ground taken in that opinion, but merely refer to it as deciding this case, with the remark, if the plaintiff relies on a breach of trust, as he clearly does, he should file his bill in chancery, then it would be precisely like the case cited. Assumpsit will not lie, and the stipulation of the parties is of no avail. The judgment is reversed. Judgment reversed.